Citation Nr: 1620660	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  06-36 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to January 1983.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In February 2009, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In a May 2013 decision, the Board denied the Veteran's appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2014, the Court granted a joint motion of the parties and remanded the case to the Board for action consistent with the joint motion.  In July 2014, February 2015, and July 2015 the Board remanded the case to obtain a medical opinion.  The case is now again before the Board. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

While the Board regrets the delay, additional development is required before the Veteran's claim is decided.

In July 2014 the Board remanded this case, observing that the Veteran had been diagnosed by her treating psychiatrist with, among other things, a mood disorder and bipolar disorder during the pendency of her claim.  At that time, the Board also noted the reports of the Veteran's September 2011 and January 2013 VA examinations, which reflect the conclusion that the Veteran did not have an acquired psychiatric disorder, but rather presented with a personality disorder.  The Board remanded the case to obtain a comprehensive assessment of the Veteran, as well as a medical opinion relative to the etiology of any acquired psychiatric disorders present at any time during the pendency of the claim.  Specifically, if it was determined the Veteran did warrant a diagnosis of an acquired psychiatric disorder during the pendency of the claim period, the examiner was to state whether that disorder originated during service or is otherwise etiologically related to her military service.  

If the examiner determined the Veteran did not warrant a diagnosis of an acquired psychiatric disorder at any time during the pendency of the claim, to specifically include bipolar or mood disorder, the examiner was to state why he or she felt these diagnoses were not supported.  

The Veteran has since undergone VA examinations in October 2014 and November 2015.  Additionally, in March 2015 an addendum medical opinion was obtained from the October 2014 VA examiner.  In each of these reports the examiner either wholly failed to appreciate the rather straightforward remand instructions noted above, or alternatively, stubbornly refused to provide the requested opinion.  However, a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In each of the above noted reports the examiners concluded the Veteran had a personality disorder.  However, each of these examiners failed to provide the requested opinion.  In this case, a mere conclusion as to the proper psychiatric diagnosis by an individual psychiatric provider does not suffice.  Rather, the examiners have been asked to review the record fully, and state why they either agree or disagree with the diagnoses of mood and bipolar disorders rendered by the Veteran's treating psychiatrist.  In sum, the examiners have been asked to provide a thoughtful and articulate reason why the Veteran either has or has not, in their opinion, satisfied the Diagnostic and Statistical Manual of Mental Disorders (DSM) criteria for a diagnosis of the above disabilities based on the reports provided by the Veteran in her medical records.  The Board notes this does not impose any significant burden upon a psychiatric examiner, as the basis for any psychiatric disorder is the determination that an individual meets the criteria set forth for the specified diagnosis in the DSM.  Here, the Board has merely asked the examiner to fully articulate whether the record establishes the Veteran either has or has not met the criteria listed for a diagnosis of mood and/or bipolar disorders in the DSM at any time during the pendency of the claim.  During the Veteran's most recent November 2015 VA examination, the examiner cursorily concluded the Veteran "does not meet the diagnostic criteria for biopolar [sic] disorder or mood disorder at [sic] did not in 2005."  Like the October 2014 VA examiner, the November 2015 examiner wholly failed to explain which diagnostic criteria the Veteran failed to meet in order to establish a diagnosis of either mood or bipolar disorder.  

In this respect, the Board finds the above-noted development has transcended from merely insufficient into the realm of absurd.  It is difficult to come up with a clearer way to articulate the development necessary to substantially comply with the Board's initial July 2014 remand instructions, than the directives previously provided in the Board's February and July 2015 remands.  However, the above-requested medical opinions have yet to be provided.  Therefore, the Board must again remand this case to obtain compliance with the original July 2014 remand instructions.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, the RO or the AMC should afford the Veteran a VA examination, by a psychiatrist or psychologist who has not previously examined this Veteran to conduct a Mental Disorders assessment and opine on the etiology of all acquired psychiatric disorders present from August 2005 to present.  All pertinent evidence of record must be made available to and reviewed by the examiner.  A notation indicating this record review took place should be included in the examination report.  Any indicated studies should be performed.

Since she filed her claim in August 2005, the Veteran has been diagnosed with bipolar disorder and mood disorder by her treating psychiatrist.  For each of these diagnoses and any other acquired psychiatric disorders present during the period of the claim, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the disorder originated during service or is otherwise etiologically related to the Veteran's military service.

Alternatively, if the examiner determines that bipolar disorder and/or a mood disorder was not present in August 2005 or thereafter, the examiner must so state and explain why the diagnostic criteria for the disorder(s) have not been met during the period of the claim.  The examiner must specifically identify and discuss the evidence or medical findings that support a conclusion that the Veteran has not had bipolar disorder and/or mood disorder at any time during the period of the claim.

The rationale for all requested opinions shall be provided.  If any required opinion cannot be provided, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should again review the record and readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



